The complaint alleged a cause of action accruing only upon service of proof that the death of the assured resulted from accidental causes. The evidence showed in the opinion of the majority of the court that no such proof had been served. The judgment of dismissal constitutes a bar to any recovery upon the cause of action alleged. It does not constitute a bar to recovery upon a possible cause of action which may arise after the judgment of dismissal upon service of proof required by the policies.
Motion denied, with ten dollars costs and necessary printing disbursements. *Page 290